Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 11/072118, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of the prior-filed application, Application No. 12/169434, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of the prior-filed application, Application No. 12/269520, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of the prior-filed application, Application No. 13/088217, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of the prior-filed application, Application No. 14/024046, fails to provide adequate support or enablement in , fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
While the prior-filed applications teach extruding, molding, granulating, pelletizing, briquetting, or tableting reactant blends, these are taught as an intermediate process followed by subsequent processing such as spheronization for a final shape having the defined structure for sustained release (60/550799 pg. 70 col. 5).  The above cited prior-filed applications do not provide support for the limitation “the shape of the reactant blend is made by extruding, molding, granulating, pelletizing, briquetting or tableting and is defined by a structure such that the medium and contaminant can flow into the structure and contact the substantially coated reactant” as required by Claim 1.  While the reactant blend made by extruding, molding, granulating, pelletizing, briquetting, or tableting would inherently have a shape, it is not taught inherent in the prior-filed applications that the shape of these processes is defined by a sustained release structure as claimed without subsequent processing.  The dependent claims have the same deficiency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (US 10183316) in view of Reddy (US 6527051).
	Regarding Claim 1, Dugan teaches a sustained release reactant blend for treating a medium containing a contaminant, the sustained release reactant blend comprising an engineered shape prepared by molding (Example 1) comprising a first reactant; a second reactant; and a matrix, wherein 
	Regarding Claim 2, Dugan teaches wherein the first reactant is potassium permanganate (Claim 2).
	Regarding Claim 3, Dugan teaches wherein the first reactant is sodium persulfate (Claim 3).

	Regarding Claim 5, Dugan teaches wherein the sustained reactant release increases when a surface area of the sustained release reactant blend is increased (Claim 5).
	Regarding Claim 6, Dugan teaches wherein the matrix is paraffin wax (Claim 6).
	Regarding Claim 7, Dugan teaches wherein the paraffin wax provides a coating for the first reactant and the second reactant such that the sustained release reactant blend is a structured mass (Claim 7).
	Regarding Claim 8, Dugan teaches wherein the sustained reactant release increases when a surface area of the sustained release reactant blend is increased (Claim 8).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16252938 (reference application) in view of McDougall (US 5370184).  The language of the pending claims includes “a reactant blend having a shape” and “the shape of the reactant blend is defined by a structure”, while the reference application recites “a solid reactant blend” and “the solid reactant blend is defined by a structure”; however, these limitations are inherently the same because a solid inherently has a shape and an object having a shape is inherently solid. The pending application claim 9 inherently includes “forming the combined sustained release reactant into the solid reactant blend” as recited in the reference application Claim 9 because the pending application Claim 9 requires “A process for making a combined sustained release reactant having a solid reactant blend” and “the combined sustained release reactant has a structure”.  The limitations of reference application Claims 10-11 are present in the pending application Claim 10.  The reference application does not claim “extruding, molding, .
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s amendment in copending application 16595364, filed 2/2/2021, have been fully considered and are persuasive with regards to the previous double patenting rejection.  The rejection has been withdrawn. 
Applicant’s arguments, see amendment, filed 1/5/2021, with respect to the double patenting rejection(s) over copending application 16252938 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as presented above.
Applicant’s amendment, filed 1/5/2021, does not comply with one or more conditions for receiving the benefit of an earlier filing date and necessitated the new grounds of rejection under Section 103 as detailed above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TABATHA L PENNY/Primary Examiner, Art Unit 1712